Citation Nr: 1708519	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pittsburgh Foreign Cases Regional Office 


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent and a disability rating in excess of 30 percent from May 19, 2015 for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1974 until May 2004 in the United States Army.

This matter originally came before the Board of Veterans Appeals (Board) on appeal from an April 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which granted service connection for arteriosclerotic heart disease, among other disabilities, and assigned a disability rating of zero percent. 

In a June 2006 rating determination, the RO increased the Veteran's disability rating for his arteriosclerotic heart disease from zero to 10 percent and assigned an effective date of June 1, 2004, the effective date for the original grant of service connection. 

Jurisdiction over the matter was subsequently assumed by the Pittsburgh Foreign Cases RO, and in a September 2009 BVA decision, the Board remanded the matter for a new VA examination.  In September 2016, based upon treatment records from both the Veteran's personal physician as well as those from the US Army Health Clinic in Hohenfels, Germany, where the Veteran had been living, in addition to a May 2015 VA disability benefits questionnaire submitted by an examiner who had performed an interview-based analysis, the RO increased the Veteran's disability rating to 30 percent, effective May 19, 2015, the date of that interview-based examination.

The Veteran continues to seek an increase to these disability ratings, as the grants of increase in the disability ratings during this appeal do not represent a total grant of benefits sought on appeal.  Terefore, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

The Veteran is seeking an increase in his disability ratings for his service connected arteriosclerotic heart disease, presently at 10 percent from June 1, 2004, the date of the Veteran's service connection for that disability, and 30 percent thereafter.

Notwithstanding the rather clear, relatively quantifiable ratings level distinctions for "Arteriosclerotic heart disease (Coronary artery disease)," see 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2016), the Veteran and the RO are presently in disagreement as to whether the Veteran's disability ratings for this condition are appropriate given the evidence in the current record.

Beyond this, however, the Veteran contends that the current record itself does not reflect his current condition.  In a January 2017 post-remand brief, the Veteran, through his authorized representative, asserts, among other things, that his condition has worsened since the May 2015 VA examination and that the evidence now in the record is therefore inadequate.  Specifically, the Veteran asserts that his heart disability now causes him to experience cardiac symptoms when doing any type of activities and that it also impacts his ability to work.  Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the May 2015 VA examination is nearly two years old, the Veteran has reported worsening symptoms of his disability.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and treatment dates for all treatment providers not previously identified who have treated him for arteriosclerotic heart disease from 2004 to the present. After obtaining proper authorization from the Veteran, obtain and associate with the claims folder copies of all treatment records of the Veteran from all identified facilities not presently part of the record.  If the requested records are not available, it should be documented as to what steps were taken when attempting to obtain these records.  See 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA examination at such time and place, and in such manner, as is the best reasonably possible to determine the severity of his service-connected arteriosclerotic heart disease.  All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's METs (metabolic equivalents).  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should note whether the Veteran has chronic congestive heart failure or left ventricular dysfunction with an ejection fraction, and, if so, what percentage.  The examiner should also determine whether the Veteran's heart disease results in any occupational impacts.  The claims folder should be made available to, and should be reviewed by, the examiner.  All findings should be reported in detail and a complete rationale provided for each opinion.

3. After completion of the above, if the claim is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




